United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                             November 30, 2005
                               FOR THE FIFTH CIRCUIT                       Charles R. Fulbruge III
                                                                                   Clerk


                                     No. 04-60687
                                   Summary Calendar



      AMIR ALI KARIM; ANIL AMIR ALI,

                                                   Petitioners,

                                          versus

      ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                   Respondent,



                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                    (Agency Nos. A95 319 888 and A95 319 938)
          _________________________________________________________

Before REAVLEY, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

      Because the Petitioners waived their right to appeal the immigration judge’s

decision to the Board of Immigration Appeals (BIA) and failed to challenge the

waiver on their notice of appeal to the BIA by arguing that the waiver was not


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
knowing or intelligent, the Petitioners failed to exhaust their administrative

remedies, and accordingly, this Court lacks jurisdiction to hear this petition for

review.

      PETITION DISMISSED.